OPINION ON MOTION FOR REHEARING
On motion for rehearing appellant complains that a document entitled “Motion to Reset” was omitted from our discussion. We did not mention the document because we considered it to be irrelevant. Appellant contends the Motion to Reset was sufficient to give the trial court notice of his intention to elect to have the jury assess punishment.
The Motion to Reset was a request to reset the trial of the case and mentioned that “defendant’s counsel had made it known to the prosecutor that Defendant would enter a plea of guilty in this case and would request a jury for the assessment of punishment.”
Appellant did not contend in his original brief that the Motion to Reset was sufficient to raise the matter of his election to have the jury assess punishment in accordance with art. 28.01. In fact, appellant has continued to assert that no art. 28.01 motions were filed. The Motion to Reset was filed more than a month before the pre-trial hearing. Appellant admits, and the record reflects, that the motion was never presented to the court and the court did not rule on it. Further, the record discloses that when the trial court inquired whether any motions were to be heard at the pre-trial hearing, the appellant’s attorney did not raise the matter of the election. Appellant’s contention is without merit. The motion for rehearing is overruled.